Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original claims and overcomes all previous rejections.
The previous restriction has been maintained.

	
Claim Rejections - 35 USC § 103
Claim(s) 1-7, 9, 15, and 11-13 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Nair et al. (US 20160053117).
As to claims 1, Nair (abs., claims, examples, 12, 25-26, 45-47, 50) discloses a blend comprising fillers, liquid crystal polymer (LCP, 0.5-60 wt%) and polyetherimide (PEI, 40-99.5 wt%) of 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. 
Z can be selected from about 10 candidates as:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
and R is p or m-phenylene.
As to the new limitation regarding the claimed LCP, Nair (35, 33, ex.1) discloses LCPs comprising terephthalic acid and hydroquinone that meet the claimed ones. One of ordinary skill in the art would obviously recognize to apply these LCPs to meet the claims. 
Furthermore, one having ordinary skill in the art would obviously recognize to prepare the claimed PEI by selecting the aforementioned Z=1,4-biphenol and R=phenylene (particularly m-phenylene), because  although many compositions are disclosed in the reference and therefore anticipation does not appear to be present, it has been held that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of these combination less obvious (Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989).  The disclosed and claimed wt% overlap.  The PEI can be produced by reacting a bis(ether anhydride) with a diamine.  The PEI shows a Tg of about 200-230 °C, overlap or close to the lower limit of the claimed range (>230 °C).  The composition shows a Tg of 80-260 °C with no prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
	As to claim 6, Nair disclose an exemplary PEI, Ultem 1000, which has known Mw of 54k (evidenced by US 6417255).  One of ordinary skill in the art would obviously recognize to use the same method of producing Ultem 100 to produce a PEI with aforementioned Z and R moieties with a Mw close to 54K.
Nair is silent on the product-by process limitation of claim 7. Claim 7 is a product-by-process claims that are limited by and defined by the product.  Determination of patentability is based on the product itself, not on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F. 2d 695, 698,277 USPQ 964,966 (Fed. Cir. 1985).  See MPEP § 2113.  In this particular case, no difference of claimed and disclosed copolymers has been found. 
As to claim 12, the upper limit of the disclosed range (60 wt%) is close to the lower limit of the claimed range (>60 wt%).  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Claim(s) 1-7, 9, 20, and 11-15 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Aneja et al. (US 20070066765).
As to claims 1-7, 9, 20, and 11-15, Aneja (abs., claims, examples, 20, 23-25, 39, 46-50, 136-144, 169, 172, 175) discloses a blend comprising fillers, PAEK (30-70 wt%, such as PEEK or PEKEKK, and PEK), and polysulfone etherimide (PSEI, 70-30 wt%) of 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. 
Z can be selected from about 10 candidates as:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
and R a moiety of sulfone containing diamine and can be a moiety of copolymer particularly preferred as p or m-phenylenediamine. In light of this, one having ordinary skill in the art would obviously recognize to prepare the claimed PEI by selecting the aforementioned Z=1,4-biphenol and R=phenylene (particularly m-phenylene), because  although many compositions are disclosed in the reference and therefore anticipation does not appear to be present, it has Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989).  The Mw of PSEI is 10k-15k. The PEI can be produced by reacting a bis(ether anhydride) with a diamine. The composition shows a Tg of 240-350 °C with no indication of a melting point.  The composition can be miscible or immiscible.  The range of Tg also overlaps with the claimed one. As to claims 13-14, he ranges of loadings overlap. It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  
Claim 7 is met by the product-by-process rationale in the last paragraph.
As to the new limitation regarding the claimed PEI, Aneja (49, claims 5, 24, 42) discloses the PSEI comprising a mixture of diamine moieties such as mPD or pPD together with bis(4-aminophenyl)sulfone.  Aneja (40, 47) discloses at least 50 mol% of the PSEI comprising bis(4-aminophenyl)sulfone, implying other diamines are used to produce a copolymer. In light of this, based in the sane aforementioned rationale, one having ordinary skill in the art would obviously recognize to prepare the claimed PEI by selecting the aforementioned diamines of bis(4-aminophenyl)sulfone and mPD or pPD to produce a PSEI copolymer that meets the claimed one.

	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
Applicant’s argument pertaining to the amendment has been rendered moot.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.